Case 1:19-cr-00484-KMW Document 72 Filed 02/08/21 Page 1 of 1
Case 1:19-cr-00484-KMW Document 71 Filed 02/05/21 Page 1 of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building :
One Saint Andrew's Plazg@_ we. ven

 

 

New York, New York 10} eee
| NEB PA
Rites ket &

February 5, 2021) pOCUMENT
By ECF | eLEC'TRONICALLY FILED |};

Hon. Kimba M. Wood ee |
United States District Judge a alsa t

expr Lys \'
Southern District of New York ( PILED AAS \o\ |

 

Daniel Patrick Moynihan eS
United States Courthouse
500 Pearl Street

Now York, NY. 10007 MEMO ENDORSED

Re: — United States v. Danibel Luis, 19 Cr. 484 (KMW)
Dear Judge Wood:

The Government writes with the consent of defense counsel to request an adjournment of
the sentencing currently scheduled for February 11, 2021, for approximately 30 days, in light of
the COVID-19 risks posed by an in-person proceeding. The CARES Act permits video or
telephone felony pleas and sentencings only if the district judge finds “for specific reasons that the
plea... cannot be further delayed without serious harm to the interests of justice.” Pub. L. 116—
136 § 15002(b)(2)(a) (Mar. 27, 2020). The Government opposes proceeding remotely here, where
the defendant has been released on bail and the Government is not aware of any reason in this
matter that would be sufficient to proceed remotely under the CARES Act.

Sentencing is adjou cng Ab Respectfully submitted,
Marh 23,202), at d+ 00p.m. AUDREY STRAUSS
' United States Attorney

De findadvr Submission iS due

by March FG, Ovuverannment i
by: /s/Elizabeth A. Espinosa

 

Submission IS Aue b Elizabeth A. Espinosa
J Assistant United States Attorney
Uach ee (212) 637-2216

SO ORDERED: N.Y.,N.YX afe\ay
iret vn. WIT

KIMBA M. WOOD
U.S.DuJ.
